Citation Nr: 1712051	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right eye disability, to include cataracts, retinopathy, and vessel rupture, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1961 to October 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was remanded by the Board in May 2014 and March 2016 for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran seeks service connection for a right eye disability.  He contends his right eye disability was caused by his hypertension.  The Board granted the Veteran's claim for service connection for hypertension in a March 2016 decision.

The Veteran was afforded a VA eye examination in September 2014.  The examiner noted the Veteran had been diagnosed with branch vein occlusion with cystoid macular edema in the right eye in 2008.  He stated there was no evidence showing the Veteran had hypertension during service or within 1 year following discharge, but noted that private treatment records showed he was diagnosed with hypertension in February 2007, after his blood pressure readings had been elevated for about 2 years.  The examiner further noted that treatment records showed the Veteran was diagnosed with hypertensive retinopathy in the right eye in November 2006.  The examiner noted the Veteran had been diagnosed with a retinal hemorrhage in February 2007, as well as with right eye retinal vein occlusion, cystoid macular edema, and choroidal nevus in June 2008, and "vessel rupture" sometime after April 2009.  The examiner also noted the Veteran had right eye cataract removal surgery in May 2012.  The examiner noted the Veteran's report that he had only been treated with medication for hypertension for about 2 years, and was taking no medication for hypertension at the time of the examination.  The examiner stated there was no evidence showing hypertensive retinopathy, macular edema, branch vein occlusion, or retinal hemorrhage during service or within 1 year following discharge.  The examiner stated the Veteran's eye condition may have been associated with his hypertension, which occurred during a 2-year period and then apparently resolved, or it may have been idiopathic (without defined etiology).  The examiner then stated the Veteran's eye condition may have been directly associated with his hypertension, and was a known complication of hypertension.

In March 2016, the Board granted service connection for hypertension.  In this regard, the Board acknowledged the September 2014 VA examiner's finding that the Veteran no longer had hypertension, but noted that service connection could be granted for a disability which was present during the period of the claim, even if the disability had resolved prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because a separate January 2016 VA expert medical opinion found the Veteran did have hypertension as of February 2009, or earlier, the Board granted the claim for service connection for hypertension.

The Board then remanded the Veteran's claim for service connection for a right eye disability.  In this regard, the Board found that the September 2014 VA examiner's findings that the Veteran's eye condition "may have been" associated with his hypertension or "may have" been idiopathic was too equivocal to allow for adjudication of the Veteran's claim.  As such, the claim was remanded for an additional VA medical opinion addressing whether the Veteran's right eye disability had been caused or aggravated by his service-connected hypertension.

A VA opinion was obtained from the September 2014 examiner in June 2016.  The examiner noted service connection for hypertension had been granted notwithstanding his September 2014 finding that the Veteran did not have hypertension.  The examiner reiterated the Veteran did not have hypertension and was not taking medication for the condition.  The examiner stated the Veteran's previous hypertension diagnosis may have been in error or may have been related to a transient period of high blood pressure readings.  The examiner further stated that to advocate for a nexus between hypertension and retinopathy, the history must be that of a chronic, sustained hypertension, which did not exist in the Veteran's case.  The examiner then cited medical literature for the proposition that hypertensive retinopathy was a condition characterized by a spectrum of retinal vascular signs in people with elevated blood pressure.  Because the Veteran did not have elevated blood pressure, the examiner stated, by definition he did not have hypertensive retinopathy, or retinopathy caused or aggravated by hypertension.

The Board first notes the VA examiner identified branch vein occlusion, cystoid macular edema, retinal hemorrhage, choroidal nevus, vessel rupture, and a cataract or cataracts as current or previous diagnoses affecting the Veteran's right eye.  The examiner, however, opined only that the Veteran's "retinopathy" was not related to hypertension.  The Board may not determine, itself, whether the Veteran's other diagnoses are encompassed within the medical definition of retinopathy.

The Board also notes the examiner cited medical literature for the proposition that hypertensive retinopathy was associated with high blood pressure, and then stated that because the Veteran did not have elevated blood pressure, his retinopathy was unrelated to hypertension.  However, according to the examiner's own account of the Veteran's history, the Veteran had a "transient period" of high blood pressure readings and was treated with medication for hypertension for about 2 years.  The examiner, however, did not opine as to whether the Veteran's right eye condition or conditions were caused or aggravated by the period of elevated blood pressure, identified by the examiner, which preceded the Veteran's past hypertension diagnosis.

In addition, the Board notes the examiner did not reconcile his June 2016 opinion with his own findings in September 2014 that the Veteran's eye condition was a known complication of hypertension and "may have been" associated with his resolved hypertension.

For the foregoing reasons, the Board finds a remand is warranted for an additional VA medical opinion addressing the nature and etiology of all right eye disabilities present during the period of the claim.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the June 2016 examiner, or to another qualified examiner if he is not available, for an opinion addressing the nature and etiology of all right eye disabilities present during the period of the Veteran's claim.  If the examiner finds another examination is warranted, such an examination should be scheduled. 

Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the examiner should identify all right eye disabilities present during the period of the claim.
 
With regard to each identified disability, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disability is proximately due to the Veteran's hypertension or to any period of elevated blood pressure readings preceding his hypertension diagnosis.

If not, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each identified disability was aggravated (permanently worsened beyond its natural progression) by the Veteran's hypertension or by any period of elevated blood pressure readings preceding his hypertension diagnosis.

The examiner must provide his or her opinions with regard to: retinopathy, branch vein occlusion, cystoid macular edema, retinal hemorrhage, choroidal nevus, vessel rupture, cataract or cataracts, and any other identified right eye disability.

In providing his or her opinions, the examiner must address the September 2014 VA examiner's findings that the Veteran had a "transient period" of high blood pressure readings and was treated with medication for hypertension for about 2 years.

The examiner must also address the September 2014 VA examiner's findings that the Veteran's eye condition was a known complication of hypertension and may have been associated with his resolved hypertension.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


